Exhibit 10.1

 

CAPTIVA SOFTWARE CORPORATION

 

1993 STOCK OPTION/STOCK ISSUANCE PLAN

 

(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 4, 2001

AND AMENDED EFFECTIVE JULY 30, 2002, APRIL 24, 2003,

FEBRUARY 10, 2005 AND MAY 13, 2005)

 

&

 

2003 RECRUITMENT EQUITY INCENTIVE PLAN

 

(ADOPTED OCTOBER 23, 2003 AND AMENDED AND RESTATED JULY 29, 2004)

 

AMENDING AND RESTATING

THE 2003 NEW EXECUTIVE RECRUITMENT STOCK OPTION PLAN

 

ADDENDUM - FRANCE

 

MAY 26, 2005



--------------------------------------------------------------------------------

The provisions of this Addendum apply to French Options (as defined below)
granted under the 1993 Captiva Software Corporation Stock Option/Stock Issuance
Plan and/or the 2003 Recruitment Equity Incentive Plan (the “Plans”) to French
Eligible Employees of the Company (as defined below).

 

These provisions supplement and supersede (where applicable) the provisions of
the Plans with respect to French Options. In the event of a conflict or
inconsistency between the terms and provisions of the Plans and the express
provisions of this Addendum, the provisions of this Addendum shall govern and
control the grant of French Options under the Plans.

 

Capitalised terms not defined herein shall have the meaning attributed to them
in the Plans.

 

1. French Option means an Option granted to a French Eligible Employee under
this Addendum.

 

2. The Company may grant a French Option over shares of the common stock of the
Company (the “Shares”) to any person who is eligible to be granted an option
under the Plans and subject to the additional terms and conditions in this
Addendum.

 

3. Notwithstanding the definition of Employee, Director and Consultant in the
Plans, French Options may only be granted to individuals, resident in France for
the purposes of taxation, who are employees, Chairman of the Board (Président du
conseil d’administration), Managing Directors (Directeurs généraux), members of
the Executive Board (membres du Directoire) and Managers (gérants) of a French
company of which at least 10% of the capital is controlled directly or
indirectly by the Company (the “French Eligible Employee(s)”).

 

4. Notwithstanding any other provision of the Plan, French Options granted to
any French Eligible Employees already owning Shares representing 10% or more of
the Company’s capital shall be deemed not to have been granted pursuant to this
Addendum.

 

5. The aggregate number of French Options granted and not yet exercised shall
not, at any point in time, give right to subscribe for a number of Shares
exceeding one third of the share capital of the Company. For the avoidance of
doubt, Shares allocated under this Addendum shall be taken into account for the
purposes of determining the maximum number of Shares subject to the Plans.

 

6. Notwithstanding any other provision of the Plans, if and so long as the
Shares are admitted to trading on a regulated market, any Option providing for
an Exercise Price per Share at the date of the grant of the Option which is less
than 95% of the arithmetical average of the market value of the Share over the
20 daily sessions preceding the date of grant shall be deemed not to have been
granted under this Addendum. For the purposes of this Rule, ‘market value’ shall
be the middle market quotation of the Share.

 

7. Notwithstanding any other provision of the Plans, if and so long as the
Shares are admitted to trading on a regulated market, and the Shares are to be
transferred rather than issued to the French Eligible Employees:

 

  (i) such Shares shall not have been held by the Company for a period exceeding
one year prior to the grant of the French Option; and

 

  (ii) the Exercise Price per Share shall not be less than 95% of the average
purchase price of the Share held by the Company for the purposes of granting
French Options under this Addendum.



--------------------------------------------------------------------------------

8. Notwithstanding any other provision of the Plans, no Option can be granted to
a French Eligible Employee before twenty daily sessions have elapsed after the
date of issue of any dividend warrants or of the allotment of any further shares
or debentures by way of dividends.

 

9. Notwithstanding any other provision of the Plans, the Exercise Price for
French Eligible Employees and/or the number of French Options referred to above
shall be adjusted upon the occurrence of the events specified in Article L.
225-181 of the French Commercial Code (Code de commerce) and in accordance
therewith.

 

10. The Shares resulting, transferred or allotted on the exercise of a French
Option shall be registered in the name of the French Eligible Employee or
registered in a securities account opened in the name of the Eligible Employee.

 

11. Notwithstanding any other provision of the Plans, a French Option granted to
a French eligible employee may not be exercised earlier than the expiry of the
fourth anniversary of the date of grant.

 

However, any French Option may be exercised earlier than the expiry of the
fourth anniversary of the date of grant (and the underlying Shares may be sold
prior to the fourth anniversary of the date of grant) for one of the following
reasons:

 

  (i) disability (as defined by Article L. 341-1 of the French Social Security
Code (Code de sécurité sociale);

 

  (ii) involuntary retirement, provided that the Shares are subscribed or
purchased at least three months prior to the date of the retirement;

 

  (iii) dismissal (except when such dismissal is caused by the French Eligible
Employee’s gross negligence – faute grave ou lourde under French law) or
redundancy at the request of the Company provided that the Shares are subscribed
or purchased at least three months prior to the notification of termination;

 

  (iv) death of the French Eligible Employee.

 

Unless otherwise provided for in the Stock Option Agreement, the maximum number
of French Options exercisable by the French Eligible Employee as a result of the
occurrence of one of the events mentioned in (i) to (iv) above shall be limited
to the aggregate amount of the options vested in accordance with the terms of
the Plan under which the French Options have been granted.

 

12. On the death of a French Eligible Employee, at a time when the French Option
has not lapsed, the French Option may not be exercised by the heirs of the
French Eligible Employee later than 6 months following the date of the death.

 

13. Notwithstanding any other provision of the Plans, the French Options may not
be disposed of by any French Eligible Employee before the French Option has been
exercised.

 

14. The French Eligible Employee and its employer shall comply with the filing
requirements provided for by French tax law.